

 
 

--------------------------------------------------------------------------------

 

SECOND MODIFICATION AGREEMENT
 
This Second Modification Agreement (the "Agreement"), dated as of November 13,
2014, is entered into by and among AeroCentury Corp., a Delaware corporation
(the "Borrower"), the several financial institutions party to the Loan Agreement
(defined below) (each a “Lender” and collectively, “Lenders”), and Mufg Union
Bank, N.A., formerly known as Union Bank, N.A. (“Union Bank”), for itself, as
Lender and Swing Line Lender, and as agent for the Lenders and other financial
institutions (if any) from time to time a party to the Loan Agreement (in such
capacity, “Agent”), with reference to the following facts:
 
RECITALS
 
A.           Pursuant to the terms of that certain Second Amended and Restated
Loan and Security Agreement dated as of May 30, 2014 by and between Borrower, as
borrower, the Lenders party thereto, and Union Bank, in its capacity as Lender
and Swing Line Lender and as the Agent on behalf and for the benefit of the
Lenders, as amended by that certain Modification and Limited Waiver to Second
Amended and Restated Loan and Security Agreement dated as of August 26, 2014 (as
the same may be further amended, supplemented or otherwise modified from time to
time, the "Loan Agreement"), Lenders made available to Borrower a revolving
credit facility in the aggregate principal amount of up to One Hundred Eighty
Million Dollars ($180,000,000.00) (with an additional $20,000,000.00 “accordion”
feature) (the "Loan").  Except as otherwise specifically provided herein, all
capitalized terms used and not defined herein shall have the meanings set forth
in the Loan Agreement.
 
B.           The Loan is evidenced by that certain (i) Second Amended and
Restated Revolving Note dated May 30, 2014, made by Borrower and payable to the
order of Union Bank in the maximum principal amount of $55,000,000.00 (the
“Union Bank Note”); (ii) Commercial Promissory Note [Swing Line] dated May 30,
2014, made by Borrower and payable to the order of Union Bank in the maximum
principal amount of $10,000,000.00 (the “Union Bank Swing Line Note”);
(iii) Second Amended and Restated Revolving Note dated May 30, 2014, made by
Borrower and payable to the order of California Bank and Trust in the maximum
principal amount of $30,000,000.00 (the “California Bank Note”); (iv) Second
Amended and Restated Revolving Note dated May 30, 2014, made by Borrower and
payable to the order of U.S. Bank National Association in the maximum principal
amount of $30,000,000.00 (the “U.S. Bank Note”); (v) Second Amended and Restated
Revolving Note dated May 30, 2014, made by Borrower and payable to the order of
Umpqua Bank in the maximum principal amount of $25,000,000.00 (the “Umpqua Bank
Note”); (vi) Amended and Restated Revolving Note dated May 30, 2014, made by
Borrower and payable to the order of First Bank in the maximum principal amount
of $20,000,000.00 (the “First Bank Note”); and (vii) Revolving Note dated
May 30, 2014, made by Borrower and payable to the order of Cathay Bank in the
maximum principal amount of $10,000,000.00 (the “Cathay Bank Note” and
collectively with the Union Bank Note, Union Bank Swing Line Note, California
Bank Note, U.S. Bank Note, Umpqua Bank Note and First Bank Note, the "Notes").
 
C.           The Notes are secured by the Collateral pursuant to, among other
things, Mortgages filed with the FAA, filed in the International Registry and
recorded or filed according to local law practices.
 
D.           In order to provide further assurances regarding the payment of the
Loan and the priority of the Collateral, Borrower delivered to Agent that
certain Subordination Agreement (Management Agreement) dated April 28, 2010, by
and between JetFleet Management Corp., a California corporation (“JMC”),
Borrower and Agent.
 
E.           The Loan Agreement, the Notes and the Mortgages, together with any
other documents executed by or among the parties in connection with the Loan,
and any and all amendments and modifications thereto, and together with all
financing statements and other documents or instruments filed or recorded in
connection with the Collateral and/or the Loan are referred to collectively as
the "Loan Documents".  This Agreement is a Loan Document.
 
F.           As of the date hereof, the outstanding principal balance, exclusive
of accrued interest and other expenses, under the Notes is $108,200,000.
 
G.           As of the date hereof, Lenders consist of the following financial
institutions: Union Bank, California Bank and Trust, First Bank, U.S. Bank
National Association, Umpqua Bank, and Cathay Bank.
 
H.           Borrower has requested that Lenders reduce the Revolving Commitment
to $150,000,000.00, increase the borrowing availability under the “accordion”
feature to $30,000,000.00 and modify the Loan Documents in certain respects as
set forth herein.  In addition, as part of this modification, First Bank and
Cathay Bank (together, the “Exiting Lenders”) desire to receive full payoff of
their respective Pro Rata Share of the amounts outstanding under the Revolving
Commitment equal to, respectively, $10,933,333.33 (the “First Bank Payoff”) and
$5,466,666.67 (the “Cathay Bank Payoff” and together with the First Bank Payoff,
the “Exiting Lenders Payoffs”), and terminate their obligation to participate in
the Revolving Commitment.  Lenders are agreeable to the foregoing, subject to
all terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree and covenant as follows:
 
AGREEMENT
 
1. Recitals.  The recitals set forth above are true, accurate and correct.
 
2. Reaffirmation of the Loan.  Borrower reaffirms all of its obligations under
all of the Notes (except with respect to the First Bank Note subject to First
Bank’s receipt of the First Bank Payoff and the Cathay Bank Note subject to the
Cathay Bank’s receipt of the Cathay Bank Payoff) and all other Loan Documents,
in each case either as originally executed or as the same may from time to time
be supplemented, modified, amended, restated, extended or supplanted.  Borrower
acknowledges that it has no claims, offsets or defenses with respect to the
payment of sums due under the Notes or any other Loan Document (except with
respect to the First Bank Note subject to First Bank’s receipt of the First Bank
Payoff and the Cathay Bank Note subject to the Cathay Bank’s receipt of the
Cathay Bank Payoff).
 
3. Reduction of the Revolving Commitment.  As of the Modification Effective
Date, the Revolving Commitment (i.e., the aggregate amount available for
borrowing as Revolving Loans under the Credit Facility) is hereby reduced from
$180,000,000.00 to $150,000,000.00 (the “Revolving Commitment
Reduction”).  Following the effectiveness of this Agreement, all references in
the Loan Documents to the Revolving Commitment shall be amended to
$150,000,000.00 (as such amount may be reduced or increased pursuant to the
applicable terms of the Loan Agreement as modified).  Notwithstanding anything
to the contrary in the Loan Documents, Agent is expressly permitted to take such
actions necessary or advisable to give effect to this Agreement and the
Revolving Commitment Reduction (including actions to ensure pro rata allocations
of Revolving Commitment after giving effect to this Agreement and the Revolving
Commitment Reduction).
 
4. Increased Availability Under the “Accordion” Feature.  As of the Modification
Effective Date, the aggregate maximum amount of incremental increases of the
Revolving Commitment available pursuant to Section 2.18 of the Loan Agreement
shall be increased from $20,000,000.00 to $30,000,000.00.
 
5. Exiting Lenders Payoffs.  On the Modification Effective Date, Borrower shall
pay (i) the First Bank Payoff, along with the fees and costs due in connection
therewith under the Loan Agreement (the “First Bank Payoff Costs”), and (ii) the
Cathay Bank Payoff along with the fees and costs due in connection therewith
under the Loan Agreement (the “Cathay Bank Payoff Costs”), which payment shall
be in full satisfaction of the amounts owed to the Exiting Lenders under the
Loan Agreement and the respective Note of such Exiting Lender.
 
5.1 The payment of the Exiting Lenders Payoffs shall be made on the Modification
Effective Date with Loan proceeds funded under the Revolving Commitment by
Lenders other than the Exiting Lenders in accordance with each such Lender’s Pro
Rata Share as adjusted after giving effect to the Revolving Commitment
Reduction, as more particularly described in the schedule attached hereto titled
as “Payoff Schedule”.
 
5.2 The payment of the First Bank Payoff Costs and the Cathay Bank Payoff Costs
shall be made on the Modification Effective Date with Borrower’s own funds.
 
5.3 For the avoidance of doubt, the principal amount outstanding under the
Revolving Commitment immediately prior to the Modification Effective Date does
not change as a result of either the Exiting Lenders Payoffs or the Revolving
Commitment Reduction.
 
5.4 As of the Modification Effective Date, each of the Exiting Lenders shall
cease to be a “Lender” under the Loan Agreement and such Exiting Lender’s
commitment obligations under the Revolving Commitment shall terminate.
 
5.5 Upon First Bank’s receipt of the First Bank Payoff, First Bank shall deliver
to Borrower the original First Bank Note.
 
5.6 Upon Cathay Bank’s receipt of the Cathay Bank Payoff, Cathay Bank shall
deliver to Borrower the original Cathay Bank Note.
 
6. Modification of Loan Agreement.  The Loan Agreement is hereby modified,
effective as of the Modification Effective Date, as follows:
 
6.1 The definition of “Appraised Value” in Section 1.1 of the Loan Agreement is
hereby amended by replacing the words “annual Appraisal” in the second sentence
thereof with “semi-annual Appraisal”.
 
6.2 The definition of “Maximum Amount” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
 
"Maximum Amount" means One Hundred Fifty Million and 00/100 Dollars
($150,000,000.00), or such other decreased or increased amount as provided for
under Section 2.8 and Section 2.18, respectively, of this Agreement.
 
6.3 The definition of “Permitted Aircraft Disposition Charges” in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
 
"Permitted Aircraft Disposition Charges" means the non-cash impairment charges
(if any) and losses (if any) on the sale, revaluation, impairment charges, or
other disposition event related to Borrower’s Fokker 100 Aircraft incurred by
Borrower during the period from the Fiscal Quarter ending June 30, 2014 through
the fiscal Quarter ending September 30, 2015 but only up to a total aggregate
amount of Eighteen Million Six Hundred Thousand and No/100 Dollars
($18,600,000.00), used in calculating the financial covenants under Section
6.15.2 (Interest Coverage Ratio) and Section 6.15.3 (Debt Service Coverage
Ratio).
 
6.4 The definition of “Phantom Amortization” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
 
"Phantom Amortization" shall be equal 8.3333333333% of Funded Debt.
 
6.5 The definition of “Pro Rata Share” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
 
"Pro Rata Share" means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule 2.1,
as such percentage may be increased or decreased pursuant to the terms of
hereof, including pursuant a Commitment Assignment and Acceptance executed in
accordance with Section 12.8.2.
 
6.6 The definition of “Revolving Commitment” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
 
"Revolving Commitment" means, subject to Sections 2.8 and 2.18, One Hundred
Fifty Million and 00/100 Dollars ($150,000,000.00). The respective Pro Rata
Shares of the Lenders with respect to the Revolving Commitment are set forth in
Schedule 2.1.
 
6.7 The definition of “Tangible Net Worth” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:
 
"Tangible Net Worth" means on any date of determination, the following with
respect to Borrower and its Subsidiaries on a consolidated basis: (a) the sum of
the total assets less the total liabilities minus (b) intangibles (excluding
gains and losses from fair value of derivatives charges whether or not included
in other comprehensive income or net income) on such date, all as determined in
accordance with GAAP, consistently applied.  For the avoidance of doubt, no
adjustment on account of Permitted Aircraft Disposition Charges shall be made in
the calculation of Tangible Net Worth.
 
6.8 Section 2.18 of the Loan Agreement is hereby revised by deleting the first
sentence therein in its entirety and replacing it with the following:
 
Provided that no Default or Event of Default then exists, Borrower may request,
from time to time, on or after the Closing Date, in writing, that the then
effective Revolving Commitment be increased up to an aggregate amount not in
excess of One Hundred Eighty Million and 00/100 Dollars ($180,000,000.00).
 
6.9 Section 6.15.1 of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:
 
6.15.1                 Maximum Leverage Ratio.  A ratio of Funded Debt to
Tangible Net Worth measured at the end of each Fiscal Quarter of not more than
the applicable value stated in the following table next to the corresponding
period ("Maximum Leverage Ratio"):
 
Period
Maximum Leverage Ratio
From the Fiscal Quarter ending September 30, 2014 through the Fiscal Quarter
ending June 30, 2015
4.50:1.00
For the Fiscal Quarter ending September 30, 2015
4.00:1.00
From the Fiscal Quarter ending December 31, 2015 through each Fiscal Quarter
thereafter
3.75:1.00

 
6.10 Section 6.15.2 of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:
 
6.15.2.                 Interest Coverage Ratio.  Borrower shall maintain an
Interest Coverage Ratio of at least the applicable value stated in the table
below next to the corresponding period.  For purposes of this Section 6.15.2,
Interest Coverage Ratio means the ratio calculated as follows (calculated on a
twelve (12) month trailing basis): EBITDA, divided by the difference between the
amount of Interest Expense minus the amount of fees and costs incurred by
Lenders’ in connection with extending the Loan that Agent in its sole discretion
agrees to amortize for the purpose of calculating the Interest Coverage Ratio.
 
Period
Interest Coverage Ratio
For the Fiscal Quarter ending September 30, 2014
2.00:1.00
From the Fiscal Quarter ending December 31, 2014 though the Fiscal Quarter
ending March 31, 2015
2.25:1.00
From the Fiscal Quarter ending June 30, 2015 through the Fiscal Quarter ending
September 30, 2015
2.50:1.00
From the Fiscal Quarter ending December 31, 2015 through each Fiscal Quarter
thereafter
2.75:1.00

 
6.11 Section 6.15.3 of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:
 
6.15.3.                 Debt Service Coverage Ratio.  Borrower shall maintain a
Debt Service Coverage Ratio of at least the applicable value stated in the table
below next to the corresponding period, calculated on a twelve (12) month
trailing basis.  "Debt Service Coverage Ratio" means the ratio of (a) the sum of
(i) EBITDA less (ii) taxes paid in cash during the prior consecutive twelve (12)
month period plus (iii) Maintenance Expense for such period to (b) Total Debt
Service for such period.  For purposes of this Section 6.15.3, EBITDA shall
include an amount, if any, constituting Pro Forma EBITDA.
 
Period
Debt Service Coverage Ratio
From the Fiscal Quarter ending September 30, 2014 through the Fiscal Quarter
ending June 30, 2015
1.00:1.00
From the Fiscal Quarter ending September 30, 2015 through each Fiscal Quarter
thereafter
1.05:1.00

 
6.12 Section 6.15.4 of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:
 
6.15.4                 Minimum Tangible Net Worth Covenant.  "Minimum Tangible
Net Worth" shall be an amount equal to or greater than the sum of the following:
(i) eighty five percent (85%) of Tangible Net Worth as of September 30, 2014,
(ii) fifty percent (50%) of Net Income reported in each successive Fiscal
Quarter with no deduction for operating losses reported for such Fiscal Quarter,
(iii) one hundred percent (100%) of the net proceeds from any additional equity
offering in excess of Five Million and 00/100 Dollars ($5,000,000.00), and (iv)
fifty percent (50%) of any incremental additive equity associated with any
Acquisition.”
 
6.13 Section 6.15.5 of the Loan Agreement titled “No Net Loss” is hereby amended
by adding the following at the end of last sentence of the Section:
 
provided further that for purposes of any add-backs to income on account of any
such non-cash impairment charges for such events are calculated at the tax rate
of thirty-five percent (35%).
 
6.14 Section 8.1.6 of the Loan Agreement is hereby amended by deleting its first
sentence and replacing it with the following:
 
as soon as available, but in any event within fifteen (15) days after the end of
each two consecutive Fiscal Quarters ending June 30 and December 31,
respectively, an Appraisal performed by an Appraiser acceptable to Agent and at
Borrower’s expense, with respect to all Eligible Assets.
 
6.15 Section 12.17.  References in Section 12.17 of the Loan Agreement to
“Section 12.7.2” shall be revised to “Section 12.8.2”.
 
6.16 Section 14.4.  References in Section 14.4 of the Loan Agreement to “Section
12.7.2” shall be revised to “Section 12.8.2”.
 
6.17 Compliance Certificate.  Exhibit D attached to the Loan Agreement enclosing
the form of the Compliance Certificate is hereby deleted in its entirety and is
replaced with the form attached hereto.
 
6.18 Schedule 2.1 of the Loan Agreement reflecting each Lender’s Pro Rata Share
with respect to the Revolving Commitment shall be deleted and replaced with the
Schedule 2.1 attached hereto.
 
7. Conditions Precedent.  Before this Agreement becomes effective and any party
becomes obligated under it, all of the following conditions shall have been
satisfied in a manner acceptable to Agent in its sole judgment (such date when
all the following conditions are so satisfied being the “Modification Effective
Date”):
 
7.1 The payments of the Exiting Lenders Payoffs, the First Bank Payoff Costs and
the Cathay Bank Payoff Costs shall have been made.
 
7.2 Agent shall have received all of the following, each of which shall be
originals unless otherwise specified, each duly executed by an authorized
signatory of each party thereto and each in form and substance satisfactory to
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless Agent otherwise agrees or directs):
 
7.2.1 this Agreement; and
 
7.2.2 the Reaffirmation of Subordination Agreement and Consent to Modification
and Waiver executed by JMC in the form attached hereto.
 
7.3 Agent shall have received such documentation as Agent may reasonably require
to establish the due organization, valid existence and good standing of any
guarantor or other party to any of the Loan Documents, its qualification to
engage in business in each material jurisdiction in which they are engaged in
business or required to be so qualified, its authority to execute, deliver and
perform the Loan Documents to which it is a party, the identity, authority and
capacity of each authorized signatory thereof authorized to act on its behalf,
including certified copies of articles of organization and amendments thereto,
bylaws and operating agreements and amendments thereto, certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like.
 
7.4 Agent shall have received any other agreements, resolutions, documents,
opinion letters, entity documents, UCC and litigation searches, and information
relating to the Loan (including evidence of Borrower's authority to enter into
this Agreement) that Agent may reasonably require or request in connection with
this Agreement or in accordance with the other Loan Documents, including but not
limited to documents reaffirming Agent's security interest in the Collateral as
required according to local law practices.
 
7.5 All of the representations and warranties of Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of this Agreement.
 
8. Payment of Expenses.  Borrower shall pay the reasonable fees and expenses of
Agent's outside counsel, as well as any other reasonable documented costs and
expenses incurred or payable by the Agent in connection with due diligence,
syndication, and the preparation, execution and delivery of this Agreement and
the other documentation contemplated hereby.  In addition, as a condition to the
effectiveness of this Agreement, Borrower shall have paid any negotiated loan
fees associated with this Agreement to each Lender.
 
9. Borrower's Representations and Warranties.  Borrower represents and warrants
to Lenders as follows:
 
9.1 Loan Documents.  Except as otherwise disclosed to Agent in writing prior to
the date of this Agreement, all representations and warranties made and given by
Borrower in the Loan Documents are true, accurate and correct as of the date
hereof.
 
9.2 No Default.  There exists no Event of Default or event which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default.
 
9.3 Borrowing Entity.  Borrower is a corporation, duly organized and existing
and in good standing under the laws of the State of Delaware, and is qualified
or licensed to do business in all jurisdictions (including California) in which
such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could result in an Event of Default.  There have
been no changes in the organization, composition, ownership structure or
formation documents of Borrower since the inception of the Loan except for those
previously disclosed in writing to Agent.
 
9.4 Existing Liens.  As of the date hereof, except as disclosed in writing to
Agent, no Liens exist on any of Borrower's assets and/or property of any kind.
 
10. No Impairment; No Novation.  Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all Loan Documents
shall remain in full force and effect.  The execution and delivery of this
Agreement shall not constitute a novation of any Loan Document.
 
11. Integration.  The Loan Documents, including this Agreement:  (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties.  If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail.
 
12. Miscellaneous.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument.  Delivery of an executed counterpart of the
signature page to this Agreement by telefacsimile shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
telefacsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party; provided;
however, that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this
Agreement.  If any court of competent jurisdiction in the state of California
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan
Documents.  This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law rules of that State.  As used in
this Agreement, the word "include(s)" means "includes(s), without limitation,"
and the word "including" means "including, but not limited to."  In the event of
a dispute between any of the parties hereto over the meaning of this Agreement,
all parties shall be deemed to have been the drafter hereof, and any applicable
law that states that contracts are construed against the drafter shall not
apply.
 
 [Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 

SMRH:434611494.5
--
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.
 
BORROWER
 
 
AEROCENTURY CORP.,
a Delaware corporation
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



AGENT, LENDER AND SWING LINE LENDER:
 
MUFG UNION BANK, N.A.,
formerly known as Union Bank, N.A.
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 


 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
CALIFORNIA BANK AND TRUST
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
UMPQUA BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 


 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
CATHAY BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 


 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
FIRST BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 


 
S-
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 

Payoff Schedule
 


 
First Bank Payoff:                                           $10,933,333.33
 
Cathay Bank
Payoff:                                                      $  5,466,666.67_
 
Exiting Lenders
Payoffs:                                           $16,400,000.00
 


 
Allocations of Revolving Commitment Prior to the First Bank Payoff:
 
Lenders
 
Pro Rata Share
   
Libor #1
   
Libor #2
   
Libor #3
   
TOTAL
 
MUFG Union Bank N.A
    36.111111111 %   $ 3,250,000.00     $ 7,222,222.23     $ 25,061,111.10     $
35,533,333.33  
California Bank & Trust
    16.666666667 %   $ 1,500,000.00     $ 3,333,333.33     $ 11,566,666.67     $
16,400,000.00  
US Bank
    16.666666667 %   $ 1,500,000.00     $ 3,333,333.33     $ 11,566,666.67     $
16,400,000.00  
Umpqua Bank
    13.888888889 %   $ 1,250,000.00     $ 2,777,777.78     $ 9,638,888.89     $
13,666,666.67  
First Bank
    11.111111111 %   $ 1,000,000.00     $ 2,222,222.22     $ 7,711,111.11     $
10,933,333.33  
Cathay Bank
    5.555555555 %   $ 500,000.00     $ 1,111,111.11     $ 3,855,555.56     $
5,466,666.67  
TOTAL
    100.000000000 %   $ 9,000,000.00     $ 20,000,000.00     $ 69,400,000.00    
$ 98,400,000.00  



 
Allocations of Revolving Commitment After the Exiting Lenders Payoffs:
 
Lenders
 
Pro Rata Share
   
Libor #1
   
Libor #2
   
Libor #3
   
TOTAL
   
Amount to Be Funded
 
MUFG Union Bank N.A
    43.333333333 %   $ 3,900,000.00     $ 8,666,666.68     $ 30,073,333.32     $
42,640,000.00     $ 7,106,666.67  
California Bank & Trust
    20.000000000 %   $ 1,800,000.00     $ 4,000,000.00     $ 13,880,000.00     $
19,680,000.00     $ 3,280,000.00  
US Bank
    20.000000000 %   $ 1,800,000.00     $ 4,000,000.00     $ 13,880,000.00     $
19,680,000.00     $ 3,280,000.00  
Umpqua Bank
    16.666666667 %   $ 1,500,000.00     $ 3,333,333.33     $ 11,566,666.67     $
16,400,000.00     $ 2,733,333.33  
TOTAL
    100.000000000 %   $ 9,000,000.00     $ 20,000,000.00     $ 69,400,000.00    
$ 98,400,000.00     $ 16,400,000.00  



 


 

SMRH:434611494.5
Payoff Schedule
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 

Schedule 2.1
 
Revolving Commitment
 
Commitment
 
Lender
 
Pro Rata Share
  $ 65,000,000.00  
MUFG Union Bank, N.A.
    43.333333333 % $ 30,000,000.00  
California Bank & Trust
    20.000000000 % $ 30,000,000.00  
U.S. Bank National Association
    20.000000000 % $ 25,000,000.00  
Umpqua Bank
    16.666666667 % $ 150,000,000.00         100.000000000 %






SMRH:434611494.5
Schedule 2.1
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
To:           MUFG UNION BANK, N.A., AGENT
 
This Compliance Certificate (this "Certificate") is executed and delivered by
AeroCentury Corp., a Delaware corporation ("Borrower"), to MUFG Union Bank, N.A.
("Agent") pursuant to that certain Second Amended and Restated Loan and Security
Agreement dated as of May 30, 2014, among MUFG Union Bank, N.A., together with
any other Lender thereunder from time to time (collectively, the "Lenders") and
MUFG Union Bank, N.A., as Agent and Swing Line Lender (as amended, extended,
renewed, supplemented or otherwise modified from time to time, the "Loan
Agreement").  Any terms used herein and not defined herein shall have the
meanings set forth for such terms in the Loan Agreement.
 
This Certificate is delivered in accordance with Section 8.1 of the Loan
Agreement by an Authorized Signatory of Borrower.  This Certificate is delivered
with respect to the Fiscal [Quarter/Year] ended _________________, 20__
("Determination Date").  Computations and other information indicating
compliance with respect to the covenants contained in Sections 6.15.1, 6.15.2,
6.15.3, 6.15.4, 6.15.5, 6.15.6 and 6.15.7 of the Loan Agreement are set forth
below:
 
1.  Section 6.15.1:  Maximum Leverage Ratio
     
 
A ratio of Recourse Funded Debt to Adjusted Tangible Net Worth ("Maximum
Leverage Ratio") of not more than 4.50x @ Fiscal Quarter (“FQ”) 9/30/14 to FQ
6/30/15, 4.00x @ FQ 9/30/15, 3.75x @ FQ 12/31/15 and thereafter
     
Funded Debt means all indebtedness, liabilities, and obligations, now existing
or hereafter arising, for money borrowed by Borrower whether or not evidenced by
any note, indenture, or agreement (including, without limitation, the Notes and
any indebtedness for money borrowed from an Affiliate), as determined in
accordance with GAAP, consistently applied
 
 $
         
Tangible Net Worth means the following with respect to Borrower and its
Subsidiaries:
     
(a) total assets
$
   
(b) less total liabilities
$
   
(c) less intangibles (excluding gains and losses from fair value of derivatives
charges whether or not included in other comprehensive income or net income)
$
   
Tangible Net Worth
 
 $
         
Ratio of Total Recourse Debt to Tangible Net Worth
         


SMRH:434611494.5
Exhibit D
Form of Compliance Certificate
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



2.  Section 6.15.2:  Interest Coverage Ratio
     
As of the Determination Date an Interest Coverage Ratio of at least 2.00x @ FQ
9/30/14, 2.25x @ FQ 12/31/14 to FQ 3/31/2015, 2.50 @ FQ 6/30/15 to FQ 9/30/15,
2.75x @ FQ 12/31/15 and thereafter, calculated as follows:
             
EBITDA equal to the sum of the following (calculated on a twelve month trailing
basis) (taking into account Permitted Aircraft Disposition Charges):
     
(a)Net income (loss)
$
   
(b)plus Interest Expense equal to the sum of:
     
(i) Interest expense
     
(ii) plus the gain (or less the loss) from the fair value of derivatives charges
whether or not included in other comprehensive income or net income
     
Total Interest Expense
$
   
(c)plus taxes
$
   
(d)plus depreciation
$
   
(e) plus amortization 
$
   
(f) plus Permitted Aircraft Disposition Charges (if any)
             
EBITDA
 
$ 
         
Divided by the product of:
(a)Total Interest Expense (as calculated above)
$
   
(b) less amortization of amendment fees 
$
   
Interest Expense, as adjusted
             
Ratio of EBITDA to Interest Expense
           




SMRH:434611494.5
Exhibit D
Form of Compliance Certificate
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 



3.  Section 6.15.3:  Debt Service Coverage Ratio
     
 
A Debt Service Coverage Ratio of at least 1.00x @ FQ 9/30/14 to 6/30/15, 1.05x @
FQ 9/30/15 and thereafter, calculated on a twelve month trailing basis as
follows:
             
Adjusted EBITDA equal to the sum of the following (calculated on a twelve month
trailing basis):
     
(i)        EBITDA  (as calculated for Section 6.15.2 above)
$ 
   
(ii)        less taxes paid in cash
     
(iii)        plus Maintenance Expense
     
(iv)        plus Pro Forma EBITDA*
             
EBITDA as adjusted
 
$ 
         
Total Debt Service equal to the sum of:
     
(i)Phantom amortization equal to 8.3333333333% of Funded Debt
$
   
(ii)        plus Interest Expense (as calculated for Section 6.15.2)
$
   
(iii)        plus Maintenance Expense
$ 
           
Total Debt Service
 
$
         
Ratio of EBITDA as adjusted to Total Debt Service
     
* Pro Forma EBITDA relates to the following Aircraft:
           



4.  Section 6.15.4:  Minimum Tangible Net Worth
     
Tangible Net Worth as calculated in Section 6.15.1
 
$ 
         
Minimum Tangible Net Worth equal to the sum of:
     
(i)   85% of Tangible Net Worth at September 30, 2014
$ 
   
(ii)  plus 50% of Net Income reported in each successive Fiscal Quarter with no
deduction for any losses
$ 
   
(iii) plus 100% of net proceeds from any additional equity offering in excess of
$5,000,000
$
   
(iv)  plus 50% of any incremental additive equity associated with any
Acquisition
$
   
Total Minimum Tangible Net Worth
 
$ 
         
Excess (deficient) Tangible Net Worth Compared to Total Minimum Tangible Net
Worth
 
$ 


SMRH:434611494.5
Exhibit D
Form of Compliance Certificate
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 

5.  Section 6.15.5:  No Net Loss

 
No net loss as of the end of any Fiscal Quarter
             
Net income calculated according to GAAP on a twelve (12) month trailing basis.*
 
$ 
 
*Net income as of the end of any FQ through the FQ ending December 31, 2015,
shall not include any gains or losses on the sale, revaluation, impairment
charges, or other disposition event related to Borrower’s Fokker 100 Aircraft
that occurred on or prior to September 30, 2015 provided that for purposes of
any add-backs to income on account of any non-cash impairment charges for such
events are calculated at the tax rate of thirty-five percent (35%).
   



6.  Section 6.15.6:  Utilization
     
 
Utilization Rate shall be at least 75% calculated on a twelve month trailing
basis.
             
Utilization Rate equals:
     
(i)Number of days each item of Equipment is subject to an Eligible Lease during
the measuring period multiplied by such Equipment’s Appraised Value
     
(ii)divided by the number of days such item of Equipment is owned multiplied by
such Equipment’s Appraised Value
     
Utilization Rate
   



7.  Section 6.15.7:  Revenue Concentration Limit
     
 
No more than 25% of Borrower’s annual operating lease revenue may be from any
one Lessee nor may more than 40% of Borrower’s annual operating lease revenue be
from any two Lessees, calculated on a twelve month trailing basis**
             
Revenue Concentration from One Lessee equals:
     
(i)Borrower’s annual operating lease revenue (excluding maintenance reserves)
from largest grossing Lessee
$
   
(ii)divided by total annual operating lease revenue (excluding maintenance
reserves)
$
   
Revenue Concentration from One Lessee
             
Revenue Concentration from Two Lessees equals:
     
(i)Borrower’s annual operating lease revenue (excluding maintenance reserves)
from two largest grossing Lessees
$
   
(ii)divided by total annual operating lease revenue (excluding maintenance
reserves)
$
   
Revenue Concentration from Two Lessees
     
** Enclosed herewith is the revenue concentration calculation for each Lessee
   


SMRH:434611494.5
Exhibit D
Form of Compliance Certificate
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 

8.           A review of the activities of Borrower during the fiscal period
covered by this Certificate has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period
Borrower performed and observed all of its Obligations.  To the best knowledge
of the undersigned, during the fiscal period covered by this Certificate, all
covenants and conditions have been so performed and observed and no Default or
Event of Default has occurred and is continuing, with the exceptions set forth
below in response to which Borrower has taken or proposes to take the following
actions (if none, so state).
 
9.           The undersigned a Senior Officer of Borrower certifies that the
calculations made and the information contained herein are derived from the
books and records of Borrower, as applicable, and that each and every matter
contained herein correctly reflects those books and records.
 
10.           To the best knowledge of the undersigned no event or circumstance
has occurred that constitutes a Material Adverse Effect since the date the most
recent Compliance Certificate was executed and delivered, with the exceptions
set forth below (if none, so state).
 




Dated: ____________________
 
 
Printed Name and Title of Senior Officer of AeroCentury Corp.



 




 

SMRH:434611494.5
Exhibit D
Form of Compliance Certificate
Second Modification Agreement
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 

REAFFIRMATION OF SUBORDINATION AGREEMENT
 
AND CONSENT TO MODIFICATION
 
The undersigned hereby consents to the terms, conditions and provisions of the
foregoing Second Modification Agreement (the "Modification Agreement") by and
between AeroCentury Corp., a  Delaware corporation (the "Borrower"), MUFG Union
Bank, N.A., formerly known as Union Bank, N.A. (“Union Bank”), together with the
Lenders party thereto (collectively, the "Lenders"), and Union Bank as Swing
Line Lender (“Swing Line Lender”) and as Agent ("Agent") for the Lenders, and
the transactions contemplated thereby.
 
The undersigned also hereby ratifies and reaffirms the full force and
effectiveness of that certain Subordination Agreement (Management Agreement)
dated as of April 28, 2010 by and between JetFleet Management Corp., a
California corporation and Union Bank, in its capacity as Agent for itself and
the other Lenders (the "Subordination Agreement"), pursuant to which the parties
agreed, among other things, that certain payments under that certain Amended and
Restated Management Agreement dated April 23, 1998 by and between the
undersigned and Borrower were and at all times would be subject and subordinate
to the prior payment in full of the Senior Indebtedness.
 
All capitalized terms used but not defined herein shall have the meanings given
them in the Subordination Agreement.
 



 
JETFLEET MANAGEMENT CORP.,
a California corporation
 
By:           
Name:           
Title:                                                                







 
-S-
Reaffirmation
   
0A22-152811



 
 

--------------------------------------------------------------------------------

 
